 


109 HR 1070 IH: Constitution Restoration Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1070 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Aderholt (for himself, Mr. McCotter, Mr. Pence, Mrs. Jo Ann Davis of Virginia, Mr. Bachus, Mr. Ryun of Kansas, Ms. Foxx, Mr. Barrett of South Carolina, Mr. Wamp, Mr. Wilson of South Carolina, Mr. Rogers of Alabama, Mr. Pitts, Mr. Everett, Mr. Cannon, Mr. Souder, Mr. Cantor, Mr. Price of Georgia, Mr. McIntyre, Mr. Weldon of Florida, Mr. Jones of North Carolina, Mr. Bishop of Utah, Mr. Herger, Mr. Goode, Mr. Hall, and Mr. Lewis of Kentucky) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To limit the jurisdiction of Federal courts in certain cases and promote federalism. 
 
 
1.Short titleThis Act may be cited as the Constitution Restoration Act of 2005. 
IJurisdiction 
101.Appellate jurisdiction 
(a)Amendment to title 28Chapter 81 of title 28, United States Code, is amended by adding at the end the following: 
 
1260.Matters not reviewableNotwithstanding any other provision of this chapter, the Supreme Court shall not have jurisdiction to review, by appeal, writ of certiorari, or otherwise, any matter to the extent that relief is sought against an entity of Federal, State, or local government, or against an officer or agent of Federal, State, or local government (whether or not acting in official or personal capacity), concerning that entity’s, officer’s, or agent’s acknowledgment of God as the sovereign source of law, liberty, or government.. 
(b)Table of sectionsThe table of sections at the beginning of chapter 81 of title 28, United States Code, is amended by adding at the end the following: 
 
 
1260. Matters not reviewable. 
102.Limitations on jurisdiction 
(a)Amendment to title 28Chapter 85 of title 28, United States Code, is amended by adding at the end of the following: 
 
1370.Matters that the Supreme Court lacks jurisdiction to reviewNotwithstanding any other provision of law, the district courts shall not have jurisdiction of a matter if the Supreme Court does not have jurisdiction to review that matter by reason of section 1260 of this title.. 
(b)Table of sectionsThe table of sections at the beginning of chapter 85 of title 28, United States Code, is amended by adding at the end the following: 
 
 
1370. Matters that the Supreme Court lacks jurisdiction to review. 
IIInterpretation 
201.Interpretation of the ConstitutionIn interpreting and applying the Constitution of the United States, a court of the United States may not rely upon any constitution, law, administrative rule, Executive order, directive, policy, judicial decision, or any other action of any foreign state or international organization or agency, other than English constitutional and common law up to the time of the adoption of the Constitution of the United States. 
IIIEnforcement 
301.Extrajurisdictional cases not binding on StatesAny decision of a Federal court which has been made prior to, on, or after the effective date of this Act, to the extent that the decision relates to an issue removed from Federal jurisdiction under section 1260 or 1370 of title 28, United States Code, as added by this Act, is not binding precedent on any State court. 
302.Impeachment, conviction, and removal of judges for certain extrajurisdictional activitiesTo the extent that a justice of the Supreme Court of the United States or any judge of any Federal court engages in any activity that exceeds the jurisdiction of the court of that justice or judge, as the case may be, by reason of section 1260 or 1370 of title 28, United States Code, as added by this Act, engaging in that activity shall be deemed to constitute the commission of— 
(1)an offense for which the judge may be removed upon impeachment and conviction; and 
(2)a breach of the standard of good behavior required by article III, section 1 of the Constitution. 
 
